DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1-8, 10-17, 19 and 20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Applicants' arguments, filed 12/16/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.

Claims 1 and 10 recite a polymer having a viscosity of up to 4,000 cPs and that is a hydroxypropylcellulose polymer. The claims fail to comply with the written description requirement since the specification does not disclose a viscosity for the hydroxypropylcellulose or a known commercial hydroxypropylcellulose where the viscosity could be determined. As such, the specification does not provide support for a hydroxypropylcellulose with a viscosity up to 4,000. 

Claims 7 and 16 recite a HPMC polymer having a molecular weight of about 120,000 dalton and a viscosity of 100 cPs. The claims fail to comply with the written description requirement since it does not appear that such polymer is supported in the 

Claim Rejections - 35 USC § 112 – Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 11 fail to further limit the subject matter of claims 1 and 10, respectively, since claims 2 and 11 recite the same AUCinf and Cmax limitations as claims 1 and 10. Although claims 2 and 11 recite after the oral administration of the oral dosage form to the human in the fed state, this is already apparent from claims 1 and 10 reciting wherein the AUCinf and Cmax is resulted from oral administration in a fed state. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-17, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffield et al. (US 2010/0055133, Mar. 4, 2010) in view of Gant et al. (WO 2010/044981, Apr. 22, 2010).
TM, and mixtures thereof (¶ [0195]). The hydrophilic polymer can be present in an amount of from about 10% to about 90% by weight of the controlled release matrix dosage form (¶ [0196]). Suitable hydroxypropylmethylcellulose include HPMC K4M (4000 cPs, MW 400,000), HPMC K100 LV (100 cP), and HPMC E15LV (15 cPs, MW 50,000) (¶ [0540]). Suitable poly(ethylene oxide)s include POLYOX® grade  WSR N-60K (2000-4000 cPs, MW 2,000,000) (¶ [0198]). The total amount of polymer relative to the entire matrix can vary and can depend on the desired drug loading (¶ [0199]). 
Duffield et al. differ from the instant claim insofar as not disclosing wherein the composition comprises d6- tetrabenazine.
However, Gant et al. disclose pharmaceutical compositions comprising new benzoquinoline compounds (abstract). Example 2 discloses wherein the new benzoquinoline compound is d6-tetrabenazine (page 30). Administering tetrabenazine has adverse effects such as neuroleptic malignant syndrome, drowsiness, fatigue, nervousness, anxiety, insomnia, agitation, confusion, orthostatic hypotension, nausea, 
Duffield et al. disclose an oral dosage form comprising tetrabenazine. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into the oral dosage form of Duffield et al. since d6-tetrabenazine is more advantageous compared to tetrabenazine in that it metabolizes slower than tetrabenazine and attenuate interpatient variability among other benefits as taught by Gant et al. 
In regards to instant claims 1 and 10 reciting a ratio of fed to fasted AUCinf of a total combined amount of deuterated dihydrotetrabenazine of >1 to 1.2, Duffield et al. disclose in Table 3 the α-DHTBZ/β-DHTBZ ratios based on AUC. The fed value at AUCinf is 2.17 and the fasting value at AUCinf is 2.08. Thus, Duffield et al. disclose a ratio of fed to fasted AUCinf of a total combined amount of deuterated dihydrotetabenazine of 1.04. 
	In regards to instant claims 1, 2, 10 and 11 reciting wherein oral administration of the oral dosage form to a human in a fed state results in a specific AUCinf and Cmax in 6-tetrabenazine and an amount of a polymer. The composition of the prior art comprises substantially the same polymer, amount of polymer, and amount of d6-tetrabenazine as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of the prior art to have substantially the same properties like AUCinf and Cmax as the claimed invention when administered in a fed state. 


Response to Arguments
Applicant argues that other than reciting a list of various polymers, Duffield does not provide guidance for selecting one polymer over any other. There is no evidence regarding why the skilled person – who was not already aware of Applicant’s disclosure – would have selected any of the presently recited polymers from Duffield’s list.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests. Therefore, since Duffield discloses wherein polymers such as hydroxypropylmethylcellulose (HPMC), hydroxypropylcellulose (HPC), and polyoxyethylene may be incorporated into the composition, it would have been obvious to one of ordinary skill in the art to have incorporated those polymers into the composition. Applicant has not shown wherein the particular polymers in the instant claim are advantageous in combination with d6-tetrabenazine when compared to non-recited polymers in combination with d6-tetrabenazine. As such, nonobvious of the claimed invention has not been shown and Applicant’s argument is unpersuasive. 

	Applicant argues that Duffield discloses broad ranges for the hydrophobic polymers, hydrophilic polymers, and lipophilic materials. Without the benefit of Applicant’s disclosure, those of ordinary skill in the art would not have selected the claimed amounts of polymer and d6-tetrabenazine. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. In cases involving overlapping ranges, even a slight overlap in range establishes a prima facie case of obvious. In re Peterson, 315 F.3d 1325, 65 USPQ2d 1379 (Fed. Cir. 2003). The instant claims recite 6 mg or 12 mg d6-tetrabenazine and about 5% to about 30% polymer. Therefore, since Duffield discloses about 10 to about 90% polymer and about 1 mg to about 100 mg tetrabenazine, which overlaps with the claimed amounts, the claimed amounts are obvious and Applicant’s argument is unpersuasive. Applicant has not shown wherein the claimed amounts are critical, which would overcome obviousness based on overlapping amounts.

	Applicant argues that there is no teaching of suggestion in either Duffield or Gant that would have led one of ordinary skill in the art to select either 6 mg or 12 mg of d6-tetrabenazine for formulation into a composition comprising a poly(ethylene oxide), HPMC, and/or HPC polymer having a maximum viscosity of 4,000 cP.
The Examiner disagrees. As discussed in the rejection, Duffield discloses a composition comprising the claimed polymers and about 1 mg to about 100 mg tetrabenazine. It would have been obvious to have incorporated d6-tetrabenazine into the oral dosage form of Duffield et al. since d6-tetrabenazine is more advantageous 6-tetrabenazine for formulation into a composition comprising a poly(ethylene oxide), HPMC, and/or HPC polymer having a maximum viscosity of 4,000 cP is obvious and Applicant’s argument is unpersuasive. 

	Applicant argues that Duffield’s composition will produce a substantial food effect. Duffield reports an AUC fed to fasted ratio of at least 1.4. 
	The Examiner does not find Applicant’s argument to be persuasive. Duffield discloses in paragraph [0035] wherein the significant food effect is only seen in certain embodiments and in paragraph [0054] wherein a food effect is exhibited only in certain embodiments. Duffield also discloses in paragraph [0663] wherein a substantial food effect was observed in 10 out of 13 subjects and not in all subjects. As discussed in the rejection, Duffield discloses a fed to fasted ratio of 1.04 in Table 3. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the claimed d6-tetrabenazine dosage forms do not exhibit a significant food effect.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the composition of Duffield does not always exhibit a significant food effect. As such, Applicant’s argument is unpersuasive.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8, 10-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,346,800 in view of Duffield et al. (US 2010/0055133, Mar. 4, 2010). The pending claims differ from the patented claims insofar as reciting an amount of d6- tetrabenazine. Duffield et al. disclose wherein an oral unit dosage form can contain a variety of tetrabenazne doses, for example, a range of doses from about 1 mg to about 100 mg (¶ [0045]). It would have been obvious to one of ordinary skill in the art to have incorporated about 1 mg to about 100 mg d6- tetrabenazine into the pending claim composition since this is a known and effective dose of tetrabenazine for a composition as taught by Duffield et al. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to have substantially the same properties.

Claims 11-8, 10-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,296,739 in view of Gant et al. (WO 2010/044981, Apr. 22, 2010). The pending claims differ from the patented claims insofar as reciting d6- tetrabenazine. Gant et al. disclose pharmaceutical compositions comprising new benzoquinoline compounds (abstract). Example 2 discloses wherein the new benzoquinoline compound is d6-tetrabenazine (page 30). It would have obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into pending claims since d6-tetrabenazine is a known compound of Formula I of the patented claims as taught by Gant et al. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to have substantially the same properties.

Claims 1-8, 10-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 11, 12, 19 and 22 of U.S. Patent No. 9,233,959. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional ingredients) and thus read on the instant claims. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition .

Claims 1-8, 10-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, 24, 27 and 28 of U.S. Patent No. 9,814,708. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional properties) and thus read on the instant claims. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to have substantially the same properties.

Claims 1-8, 10-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,166,183 in view of Duffield et al. (US 2010/0055133, Mar. 4, 2010) and Gant et al. (WO 2010/044981, Apr. 22, 2010). The pending claims differ from the patented claims insofar as reciting d6- tetrabenazine. Gant et al. disclose wherein deuteration has the strong potential to slow the metabolism of tetrabenazine and attenuate interpatient variability (¶ [0013]). Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into the pending claims since d6-tetrabenazine is more 6- tetrabenazine. Duffield et al. disclose wherein an oral unit dosage form can contain a variety of tetrabenazne doses, for example, a range of doses from about 1 mg to about 100 mg (¶ [0045]). It would have been obvious to one of ordinary skill in the art to have incorporated about 1 mg to about 100 mg d6- tetrabenazine into the pending claim composition since this is a known and effective dose of tetrabenazine for a composition as taught by Duffield et al. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to have substantially the same properties.

Claims 1-8, 10-17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8-15 of copending Application No. 16/177,516 in view of Gant et al. (WO 2010/044981, Apr. 22, 2010). The pending claims differ from the copending claims insofar as reciting d6- tetrabenazine. Gant et al. disclose pharmaceutical compositions comprising new benzoquinoline compounds (abstract). Example 2 discloses wherein the new benzoquinoline compound is d6-tetrabenazine (page 30). It would have obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into pending claims since d6-tetrabenazine is a known deuterated analog of tetrabenazine as taught by Gant inf, AUCinf and Cmax recited in the pending claims, the copending composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the copending claims and the pending claims to have substantially the same properties.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-8, 10-17, 19 and 20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612